EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisAnnual Report of China HGS Real Estate Inc. (the “Company”) on Form 10-K for the year ending September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xiaojun Zhu, Chief Executive Officer and Chief Financial and Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1.This Reportfully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained inthis Reportfairly presents, in all material respects, the financial condition and results of operations of China HGS Real Estate Inc. Date: December 28, 2010 By: /s/ Xiaojun Zhu Xiaojun Zhu Chief Executive Officer Chief Financial Officer Principal Executive and Accounting Office
